DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.		Applicant’s amendment/response filed on 7/27/2022 has been entered and made of record.
3.		Applicant has amended claims 1, 13, and 14. Applicant has not added any new claims. Claim 6 has been canceled. Currently, claims 1-5 and 7-14 are pending. Examiner refers to the action below.

Allowable Subject Matter
4.		Claims 1-5 and 7-14 are allowed.
5.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Kitai et al. (U.S. patent pub. 2016/0275664 A1) discloses an image inspection apparatus which detects defects in an image by comparing it to a reference image and a threshold. Kitai et al. nor any other prior art of record, regarding claim 1, teaches the features of “acquire a judgment criterion indicating a range of eligibility for differences between images, wherein the judgment criterion indicates, as the range of eligibility, a total number of positions in which the difference is detected in a range equal to or less than a threshold value; detect a difference between the subject image and the reference image; calculate the total number of positions in which the difference is detected: and when the difference is detected, judge eligibility of the subject image by determining whether or not the difference is included in the range indicated by the judgment criterion, and whether or not the calculated total number is equal to or less than the threshold value,” these, in combination with the other claim limitations. Regarding claim 13, none of the prior art of record teaches the features of "acquiring a judgment criterion indicating a range of eligibility for differences between images, wherein the judgment criterion indicates, as the range of eligibility, a total number of positions in which the difference is detected in a range equal to or less than a threshold value; detecting a difference between the subject image and the reference image; calculating the total number of positions in which the difference is detected: and when the difference is detected, judging eligibility of the subject image by determining whether or not the difference is included in the range indicated by the judgment criterion, and whether or not the calculated total number is equal to or less than the threshold value," these, in combination with the other claim limitations. Regarding claim 14, none of the prior art of record teaches the features of "acquiring the subject image and a reference image corresponding to the subject image, wherein the judgment criterion indicates, as the range of eligibility, a total number of positions in which the difference is detected in a range equal to or less than a threshold value; acquiring a judgment criterion indicating a range of eligibility for differences between images; detecting a difference between the subject image and the reference image; calculating the total number of positions in which the difference is detected: and when the difference is detected, judging eligibility of the subject image by determining whether or not the difference is included in the range indicated by the judgment criterion, and whether or not the calculated total number is equal to or less than the threshold value," these, in combination with the other claim limitations.
Regarding claims 2-5, and 7-12 these claims are allowed since they are directly or indirectly dependent from allowed independent claim 1.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 12, 2022